Shepley, C. J.
The nonsuit appears to have been ordered upon testimony introduced by the defendant. The receipt signed by the plaintiff, and the testimony of the witness introduced by the defendant, might have been, if believed, fully sufficient to authorize a verdict for the defendant. The Court could not, however, deprive the plaintiff of a right to have those facts considered by a jury. A nonsuit cannot be ordered without consent, after testimony has been introduced in defence. Exceptions sustained,

and nonsuit taken off.